ORDER

PER CURIAM.
AND NOW, this 2nd day of May, 2014, the Order of the Commonwealth Court is hereby REVERSED. See In re Nomination Petition of Guzzardi — Pa. -, 91 A.3d 701, 2014 WL 1758139 (2014) (per curiam order with opinions to follow) (stating that nunc pro tunc principles cannot apply to cure a fatal defect under Section 1104(b)(3) of the Ethics Act, 65 Pa.C.S. § 1104(b)(3)).
It is further ORDERED that Gordon Marburger’s name is to be STRICKEN from the primary ballot for the Republican Party nomination for the Office of Representative in the General Assembly from the 12th District.
Justice BAER files-a concurring statement in which Madame Justice TODD joins.